 

  
  

9 7 ted LS United States Court
"Up heck Sikes D Dietnet Qt Southe “FILED
(
Southend Distret of leas JUNO 8 22g
OuxX
: COIS 11rd)
Corpus) Chiat iS

~ Davids: Bradley, Clerk of. Court

 

 

fee Der d “Haver Cavan -
‘bl — Blan

 

SS - + —_ “Gal Aken Bara

 

 

 

Bah eh Pepe oe
act Merbhenas de. Ds 7

bE s IF, 15h + Lea en

 

 

Tate Honeralle. Tlya. e Set Cove), We 7

AKA He Mote AA givtad te Gnd
“Bebb © hand naaue plas “pf We mi —
woke — ae Kall Those Tanbelle -H oe os
ca Smee Seat.’

 

a a, Lace es b i

 

 

 

3 1 1D, “He, male (Ss. Ley bea. a
2 on Le pris en
ae: leyak a Bae! hon fh Vea eae
- abt; ot Sieeuss ne oS OD n9
oahna, coher 2 ee {ent weinytataHocn .

 
   

Umless eur CYAwW Ovraaenieze_ OL then | z .
Ow) Dw O22 fo eam. a. (Yaad am quant ple
lea ne a/or a, NX

= Eve though tHe Pharr CE LS Qa sont be IW Fou,
. Birds of a Qe: _. clk - , sn tS .
Selene Uws on how ied re ARcwss 9 thre cart a
Aa Beaald. tide Hee Comethan Wat tetens D : N a .
/ a _ 20s Salant — Gere Sat oil 23 the — |

 
     

 

 

 

 

 

— dno. te eld suture aa “Wore oy. He qlee ae .
ae Sapa

 

_ lose get te lea thevas wey te Toe mr -
_ has WO sph ycrb ena) i a

 

Le We Peabo ea Vlad. eed le a a
2 iened Hose pee Ce Ono ak a ‘on 22 _ oon -
. adic « fare Hee Conder Byspori. Jo ~

'
!

 

oo Se. Pl bao F Ll did « ae qua mouert sehen ad
oo on) _Tsabel| eM. Tena . she Dut, aw be ok oo beenaens
far leon , deaclon > duty Henn Hors obtrtel 2a ont
ce a cree lade &. So bono Th plorr a pollens enory thing
on “Wes eudy 6 es oe ran beak hae). fe

 

 
 

 

 

 

 
3_Filed-on-06/08/20 in FXSE Page-3 of /
Hover Cro. | Actou :
|

  

 

tw closywx , ea An Yorn decisi oer)

| rlore . [le Play ol CL yore AO ob jsetecrss
| a pobap=. =the Cour Can) mybus do nell oe

| ig bat “nda “fle. a. been [eal los. 5 tral 7 a |

Syn uc cant PQel Geman re tise Loom), new ) J -

” We Was: woe tear Pe o2). Sek Becgeme Sep. a as

 

Te Pek closes. weap I. 6

 

— Se D>. Bays fs tle, ee -

 

Hh ‘Bebb. toe

 

Se COS = ak sat b. He ella ch

 

 

 

es Que By PoE DB

Hs Fala Ts

 

 

 

 

 

 

 

 

 

 

 
be

   

>
°
~~
N
D
©
O

3 ag

—Decument 173 Filed on 06/08/20 in TXSD Page 4 of 4

gPUEc re ae’:

/)2h—Jebae
Se) | asmy pnd
BABS PIG TRMyensy sa £1
Sita] 49 HOARE weeny ros
FOOD PMH “So

UNOD JO Waid ‘Aalperg “p plaeq

oa
: eestor Riel ran . we 0292 8 0 Nar
anes, ee —_ "hel deh CREE BAHT it
Rey, Dene? aaa:
Peg, ean SEX9} 10 I3LASIG wauinog
io ee EL RUS BERTH & 1
tate RE
Te ce ai

Cat

Se2ec

Sota] {xrernmeg
ASE WA VICE

KOT FPS
a LACE CL FF
eet SON

 
